By the Court.

Jenkins, J.,
delivering the opinion.
The sole ground upon which we are asked to reverse the judgment of the'Court below, refusing a new trial, is that the verdict was contrary to law and evidence.
Our opinion is, that the evidence shows that the plaintiff in error failed to comply with the condition of the contract, precedent to the defendants’ obligation to pay the note sued on, by reason whereof the consideration of the note failed, and that therefore the verdict is supported both by the law and the evidence.
Let the judgment be affirmed.